



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Wilby, 2017 ONCA 662

DATE: 20170818

DOCKET: C62329

Doherty, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Wilby

Applicant (Appellant)

Frank Addario and Andrew Burgess, for the appellant

Roger Shallow, for the respondent

Heard:  August 18, 2017

On appeal from the order of Justice Gary Tranmer of the
    Superior Court of Justice, sitting as a summary conviction appeal court judge,
    dated June 13, 2016, dismissing an appeal from the conviction entered by
    Justice Elaine Deluzio of the Ontario Court of Justice on February 27, 2015.

APPEAL BOOK ENDORSEMENT

[1]

Leave to appeal is refused.

[2]

The first proposed ground of appeal
    challenges the trial judges rejection of the defence experts uncontested
    evidence about reaction time.  This submission cannot clear the merits
    threshold required for leave.  The trial judge rejected, as she was entitled
    to, the evidence upon which the relevant part of the experts evidence was
    based.   More significantly, the experts evidence about reaction time was
    irrelevant in light of the facts as found by the trial judge.

[3]

The second proposed ground of appeal challenges
    the reasonableness of the verdict.  This ground also fails on the merits
    test.  We also do not agree that it provides an opportunity for this court to
    opine on the application of the law of dangerous driving to police and other
    first responders in general.  Each case turns on its own facts and the law of
    dangerous driving is well-settled.

[4]

Leave to appeal is refused.


